Per Curiam This case was erroneously placed on our docket as an appeal. The only document filed with this court is a letter from the father of the claimant Mark Wooten requesting an extension of the deadline for filing a petition for review with this court. Thus, there has been no appeal in this case. We deny the request for extension for two reasons. First, we have no authority to extend the 15-day deadline for filing petition for review as prescribed in Ark. Stat. Ann., § 81-1107(d)(7)""(Supp. 1979)- Secondly, the o'nly evidence presented by claimant’s father with respect to his authority to act for the claimant was a power of attorney giving him authority to purchase and sell personal property on behalf of the claimant. It did not authorize him to represent the claimant in the manner purported in the letter.